Citation Nr: 0902405	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-31 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial compensable rating for 
hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1995 to 
January 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Specifically, a July 2005 decision and notice of 
decision granted the veteran's claim for service connection 
for hypertension, assigning a non-compensable rating.  In 
October 2005, the veteran filed a timely Notice of 
Disagreement (NOD), seeking an initial compensable rating.  
Subsequently, in September 2006, the RO provided a Statement 
of the Case (SOC).  In September 2006, the veteran filed a 
timely substantive appeal to the Board.  Thereafter, in July 
2008 and November 2008, respectively, the RO provided 
Supplemental Statements of the Case (SSOC's).  

A review of the evidence shows that a report of a July 2006 
VA medical examination includes a diagnosis of incomplete 
bundle branch block that the examiner noted "may or may not 
have been related" to the veteran's service-connected 
hypertension.  The Board finds that it raises a claim for 
secondary service connection for incomplete bundle branch 
block.  (The right and left bundle branches are an offshoot 
of the Bundle of His, which controls contraction of the right 
atrium and ventricle and, hence, cardiac function.  See 
Dorland's Illustrated Medical Dictionary 260 (30th ed. 
2003).)  See also 38 C.F.R. § 3.310.  This matter is referred 
to the RO for appropriate action.  

The veteran initially had requested a hearing before the 
Board, sitting at the RO, but, subsequently, withdrew that 
request in December 2008.


FINDINGS OF FACT

1.  The veteran's service-connected hypertension is not 
manifested by diastolic pressure of predominantly 100 or 
more, or systolic pressure of predominantly 160 or more.  

2.  Although the veteran requires continuous medication for 
control of his hypertension, he does not have a history of 
diastolic pressure predominantly 100 or more.
CONCLUSION OF LAW

The criteria for an initial compensable rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.
 
a.  Duty to Notify.  The VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board 
concludes that the March 2005 letter sent to the veteran by 
the RO adequately apprised him of the information and 
evidence needed to substantiate the claim.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
veteran's status; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.  

The veteran was sent a VCAA notification letter in March 
2005.  This notice fulfilled the provisions of 38 U.S.C.A. § 
5103(a).  The veteran was informed about the information and 
evidence not of record that was necessary to substantiate his 
claim; the information and evidence that the VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  

The Board notes that the March 2005 notice did not provide 
any information concerning the evaluations or the effective 
dates that could be assigned should service connection be 
granted.  See Dingess, supra.  However, since this decision 
affirms the RO's denial of the veteran's claim for a 
compensable rating, the veteran is not prejudiced by the 
failure to provide him that further information.  That is, as 
the Board finds that a compensable rating is not warranted 
for the claim on appeal, no compensable rating or effective 
date will be assigned and any questions as to such an 
assignment are rendered moot.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
of Appeals for Veterans Claims determined that a greater 
degree of specificity for notice of the information and 
evidence necessary to substantiate a claim is required for 
increased rating claims.  However, as the claim at issue here 
is a downstream issue from that of service connection, 
Vasquez notice is not required.  See VAOPGCPREC 8-2003 (Dec. 
22, 2003); Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).  In Dunlap v. Nicholson, 21 Vet. App. 112 (2007), the 
Court held that when the VA has granted a service connection 
claim and the veteran, thereafter, in his notice of 
disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue 
does not attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra, at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  In Goodwin v. Peake, 22 Vet. App. 128 (2008), 
the Court addressed whether the holding in Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), that held that once a 
claim has been substantiated the veteran must demonstrate how 
the notification error affected the essential fairness of the 
adjudication, survived the U.S. Court of Appeals for the 
Federal Circuit's (Federal Circuit) decision in Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Court reaffirmed its 
holding in Dunlap by reiterating that where a claim has been 
substantiated after the enactment of the VCAA, [the veteran] 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Although Goodwin dealt with an earlier effective 
date claim, the Board notes that the establishment of a 
disability rating is also a downstream element. 

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the veteran does not have the 
burden of showing prejudice, the fact that the record raises 
no plausible showing of how the essential fairness of the 
adjudication was affected is pertinent.

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the veteran.  The evidence of 
record indicates that the VA acquired the veteran's service 
medical records to assist the veteran with his claim.  There 
are also VA and private post-service medical records in the 
claims file.  The service and post-service medical evidence 
contains numerous blood pressure readings.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The RO also afforded the veteran two VA 
medical examinations, which were thorough in nature.  Under 
these circumstances, there is no further duty to provide a 
medical examination or opinion.  38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Increased Initial Rating

a.  Factual Evidence.  The veteran essentially contends that 
his hypertension warrants a compensable rating.  In 
statements, submitted in September 2006 and December 2008, 
respectively, he notes that he has been taking anti-
hypertensive medication since 2000 and that he must visit the 
doctor on an annual basis because of his high blood pressure.  
He believes that these factors, coupled with his blood 
pressure readings, support a 10 percent disability rating.  

A July 1994 pre-service medical examination, given upon the 
granting of a service commission, notes the veteran's blood 
pressure to be 138/88.

A February 1995 pre-service medical record indicates that the 
veteran was treated for tooth pain after he was hit by a 
racquetball.  His blood pressure noted was 155/105 at that 
time.  (As noted in the analysis below, there are no other 
pre-service, service or post-service medical records in the 
claims file in which the veteran's diastolic pressure is 
measured as greater than 100.)

A July 1995 pre-service medical record includes a diagnosis 
of a viral respiratory infection.  The examiner noted the 
veteran's blood pressure as 152/60.

An August 1995 service medical record, reporting a physical 
examination for officer candidate school, does not include 
blood pressure readings.

In a December 1995 service medical record, reporting the 
results of a medical examination, the examiner reported the 
veteran's blood pressure as 130/82.

Subsequent service medical records from the following dates 
include the following blood pressure readings (written in 
parentheses):  June 1997 (128/80); August 1998 (120/69); 
March 1998 (114/82); September 1998 (120/80 and 110/66); July 
1999 (137/71); and December 1999 (120/80).

January 2000 service medical records indicate that the 
veteran was given a five-day blood pressure check.  The 
readings were as follows: 142/95; 142/90; 132/90; 128/90; 
136/88; 138/80; 138/90; 138/90; and 132/90.  The examiner 
diagnosed the veteran with mild hypertension, characterized 
by systolic blood pressure measured at 140 and above, and 
prescribed medication for treatment.

A September 2000 service medical record shows that the 
veteran's blood pressure was recorded as 145/79.

On the veteran's service discharge medical examination, the 
examiner noted that the veteran's blood pressure was 130/79.

A May 2002 post-service private medical record includes a 
blood pressure reading of 142/84.

A July 2002 VA medical examination included blood pressure 
readings of 108/70 and 124/82.

Subsequent private medical records from the following dates 
include the following blood pressure readings (written in 
parentheses):  January 2003 (127/77); June 2003 (134/98 and 
136/76); July 2003 (146/90); September 2003 (126/84); March 
2004 (128/90); and December 2004 (131/89 and 158/84).

A July 2006 VA medical examination of the veteran revealed no 
symptoms attributed to hypertension or side effects of anti-
hypertensive medication.  He denied a history of malignant 
hypertension, hypertensive urgency, or experiencing an 
emergency requiring an acute medical evaluation due to the 
disorder.  He had not experienced any functional impairment 
due to hypertension.  The examiner reported three blood 
pressure readings: 132/96; 132/90; and 132/90.  

Subsequent private medical records from the following dates 
include the following blood pressure readings (written in 
parentheses): March 2008 (129/73 and 134/80); and July 2008 
(133/86).

b.  Law and Regulations.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified is considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate Diagnostic Codes identify the various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  Regarding the issue 
of an increased rating for the service-connected depression, 
the Board notes that the veteran has challenged the initial 
disability rating by seeking appellate review.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating); see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (discussing aspects of a claim for 
increased disability rating).  Separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, 12 
Vet. App. at 126.
Diagnostic Code 7101 provides ratings for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  Hypertensive vascular disease with diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, 
is rated 10 percent disabling.  Note (1) to Diagnostic Code 
7101 provides that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Note (2) provides that 
hypertension that is due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
is to be rated as part of the condition causing it rather 
than by a separate rating.  Note (3) to Diagnostic Code 7101 
provides that hypertension is to be rated separately from 
hypertensive heart disease and other types of heart 
disorders.  38 C.F.R. § 4.104.  

c.  Analysis.  Having reviewed the claims file, the Board 
finds that the veteran is not entitled to a compensable 
rating for hypertension.  The objective medical evidence does 
not include a systolic pressure reading of 160 or greater.  
In order to meet the criteria for a minimum compensable 
rating using diastolic pressure, the record must include 
current readings of 100 or more, or reflect a history of 
diastolic readings predominantly over 100 if the veteran is 
taking medication for the disorder.  It is apparent that the 
veteran has taken anti-hypertensive medication continuously 
since 2000.  However, only one record in the claims file, 
dated February 1995, includes a diastolic reading over 100.  
That is, there is one isolated diastolic pressure of 100 or 
greater reported more than 13 years ago followed by numerous 
readings below 100, most under 90.  Considering the number of 
readings included in the claims file and the single 
occurrence of a diastolic pressure reading required for a 
compensable rating, the Board finds that the record does not 
demonstrate a diastolic pressure of predominantly 100 or 
more.  Accordingly, a compensable (10 percent) schedular 
rating for hypertension is not warranted.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.    
As the preponderance of the evidence is against the claim for 
a compensable rating for hypertension, the benefit of the 
doubt rule is not applicable and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board also finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2008).  There 
has been no showing by the veteran that his service-connected 
hypertension, by itself, has necessitated frequent 
hospitalizations or has, by itself, caused a marked 
interference with his veteran's employment.  In the absence 
of such factors, the criteria for submission for 
consideration for the assignment of an extraschedular rating 
for his hypertension pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial or staged compensable rating for 
hypertension is denied.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


